ORDER
The Disciplinary Review Board on January 7,1997, having filed with the Court its decision concluding that DONALD JACKSON of TEANECK, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.4 (failure to communicate); RPC 1.7 (conflict of interest); RPC 1.15(a) and Rule 1:21— 6(b)(2) (failure to maintain proper books and records and to follow required procedures); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DONALD JACKSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*486ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.